DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 04/20/2022, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 and 10/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth (US 2007/0193795 – from IDS) in view of West (US 2012/0080866 – from IDS).
Regarding claim 1, Forsyth teaches an active converter dolly (e.g. via a trailer 10 having a hybrid drivetrain 8 for a first driven wheel 12a and a second driven wheel 12b mounted to an axle 15 as shown in figure 1), comprising: 
a frame portion (fig. 1: frame 21) including a trailer/truck connecting portion (fig. 1: coupler 22 mounted on tongue 24 of frame 21) (see at least [0010]) and a ……………….; 
            
    PNG
    media_image1.png
    814
    541
    media_image1.png
    Greyscale

a first wheel (fig. 1: first driven wheel 12a) rotatably coupled to the frame portion (21) and disposed on a first side of the frame portion (21) (see fig. 1 and see [0020] disclosing the wheels); 
a second wheel (fig. 1: second driven wheel 12b) rotatably coupled to the frame portion (21) and disposed on a second side of the frame portion (21) opposite to the first wheel (12a) (see fig. 1 depicting the wheels 12a and 12b are substantially opposite; see [0020]); 
a first motor (fig. 1: via first wheel motor/generator 18a) operably coupling the first wheel (12a) to the frame portion (21) (see fig. 1 and see [0021] disclosing the motor/generators); 
a second motor (fig. 1: via second wheel motor/generator 18b) operably coupling the second wheel (12b) to the frame portion (21) (see fig. 1 and see [0021] disclosing the motor/generators); and 
a controller (fig. 1: controller 22) operably coupled, independently, to the first motor (18a) and to the second motor (18b) (see fig. 1 and see [0023-0024] disclosing the controller 22); 
wherein: 
the first motor (18a) is operable, via the controller (22), in at least a drive mode for providing torque to the first wheel (12a) (see fig. 1 and see [0024] disclosing the controller 22 is operable to output signals to first wheel motor/generator 18a and second wheel motor/generator 18b sufficient to place either of the motor/generators in one of the drive mode, the charging mode or the no-load mode); and 
the second motor (18b) is operable, via the controller (22), in at least a drive mode for providing torque to the second wheel (12b) (see fig. 1 and see [0024] disclosing the controller 22 is operable to output signals to first wheel motor/generator 18a and second wheel motor/generator 18b sufficient to place either of the motor/generators in one of the drive mode, the charging mode or the no-load mode).
Forsyth teaches substantially the claimed invention, but does not expressly teach the claimed trailer connecting portion. However, in the same field of endeavour or analogous art, West teaches the claimed element implemented in a trailer converter dolly 10 having the trailer connection portion such as a fifth wheel 20 as shown in figure 1 (see at least [0022]).
          
    PNG
    media_image2.png
    569
    711
    media_image2.png
    Greyscale

Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Forsyth to include the idea of having a fifth wheel connector as taught by West for the benefit of having capability of towing a load trailer.
Regarding claim 2, Forsyth in view of West teaches as discussed above in claim 1. Forsyth further teaches wherein: 
the first motor (18a) is an in-wheel motor disposed within the first wheel (12a) (see fig. 1 showing the claimed configuration of wheel/motor); and 
the second motor (18b) is an in-wheel motor disposed within the second wheel (12b) (see fig. 1 showing the claimed configuration of wheel/motor).
Regarding claim 3, Forsyth in view of West teaches as discussed above in claim 1. Forsyth further teaches wherein: 
the controller (22) is operable such that the torque provided by the first motor (18a) to the first wheel (12a), and the torque provided by the second motor (18b) to the second wheel (12b) are the same (e.g. during drive mode; see at least [0022-0024] disclosing the drive torque to the wheels).


Regarding claim 4, Forsyth in view of West teaches as discussed above in claim 1. Forsyth further teaches wherein: 
the controller (22) is operable such that the torque applied by the first motor (18a) to the first wheel (12a), and the torque applied by the second motor (18b) to the second wheel (12b), are different (e.g. during drive mode; see at least [0019] disclosing the torque can be applied to at least one wheel (e.g. different torques), see also [0022-0024] disclosing the drive torque to the wheels).
Regarding claim 5, Forsyth in view of West teaches as discussed above in claim 1. Forsyth further teaches further comprising: 
a steering control system operably coupled, independently, to the first wheel (12a), via the first motor (18a), and to the second wheel (12b), via the second motor (18b), for applying different traction forces to said first wheel (12a) and to said second wheel (12b), for providing steering control of the active converter dolly (10) (e.g. the steer of the wheels is performed via the wheel-motors 18a and 18b at the time of the controller 22 outputs signals of the required torque according to load information or terrain condition – see [0022-0024] disclosing the drive torque to the wheels).
Regarding claim 6, Forsyth in view of West teaches as discussed above in claim 1. Forsyth further teaches further comprising: 
a yaw control system (via controller 22) operably coupled, independently, to the first wheel (12a) via the first motor (18a) and to the second wheel (12b) via the second motor (18b), such that the first motor (18a) applies a first traction or braking torque to the first wheel (12a), and the second motor (18b) applies a second traction or braking torque to the second wheel (12b) (see [0023] disclosing controller 22 is in communication with first wheel motor/generator 18a and second wheel motor/generator 18b. Each motor/generator is individually operable. Accordingly, different magnitudes of torque may be provided to each driven wheel. Furthermore, individual wheel braking is possible to allow torque vectoring to improve vehicle stability (e.g. yaw control)); wherein: 
the first traction or braking torque and the second traction or braking torque are different (e.g. this is an obvious feature during yaw control because each wheel receives different torque values in order to obtain a desire stability).
Regarding claim 7, Forsyth in view of West teaches as discussed above in claim 1. Forsyth further teaches further comprising: 
at least one battery (fig. 1: energy storage device 20) electrically coupled, independently, to the first motor (18a) and to the second motor (18b) for providing electrical power to the first motor (18a) and to the second motor (18b), respectively (see abstract; see [0008, 0009, 0019, 0021-0022]).

Regarding claim 8, Forsyth in view of West teaches as discussed above in claim 7. Forsyth further teaches wherein: 
at least one of the first motor and the second motor is a motor/generator (see fig. 1 showing motor/generators 18a and 18b) (see [0021]); and 
the motor/generator (18a/18b) is further operable in a generator mode for converting kinetic energy generated by rotation of the first wheel (12a) or the second wheel (12b), that is operably coupled to the motor/generator (18a/18b), into electrical energy, and storing the electrical energy on the battery (20) (see [0022] disclosing in the charging mode, motor/generators 18a and 18b function as electric generators providing electrical energy to energy storage device 20. More particularly, kinetic energy from the moving truck and trailer combination is converted to electrical energy and stored in energy storage device 20).
Regarding claim 9, Forsyth in view of West teaches as discussed above in claim 8. Forsyth further teaches wherein: 
the controller (22) is operably coupled to the motor/generator (18a/18b) for selectively activating the motor/generator (18a/18b) in either the drive mode or the generator mode (see [0022] disclosing motor/generators 18a and 18b are operable in any one of a drive mode, a charging mode, and a no-load mode. In the drive mode, motor/generators 18a and 18b function as motors driven by electrical energy drawn from energy storage device 20. Drive torque is provided to wheels 12a and/or 12b during this mode of operation. In the charging mode, motor/generators 18a and 18b function as electric generators providing electrical energy to energy storage device 20).
Regarding claim 10, Forsyth in view of West teaches as discussed above in claim 9. Forsyth further teaches wherein: 
the controller (22) is configured for: (i) receiving truck and truck engine information from a truck on- board-diagnostics (OBD) system (see fig. 2 below showing controller 22 receives plurality of data from the tow vehicle sensors – see [0025]); and (ii) transmitting a signal to the motor/generator (18a/18b) for selectively activating the drive mode or the generator mode based on the received truck and truck engine information (see fig. 2 and see [0024-0027]).
                   
    PNG
    media_image3.png
    769
    554
    media_image3.png
    Greyscale

Regarding claim 11, Forsyth in view of West teaches as discussed above in claim 8. Forsyth further teaches wherein: 
while the motor/generator (18a/18b) is operating in the generator mode (e.g. charging), a regenerative braking force is applied to the first wheel (12a) or to the second wheel (12b) that is operably coupled to the motor/generator (18a/18b), such that the kinetic energy is converted into electrical energy via regenerative braking, the electrical energy being stored on the battery (20) (see [0019, 0022, 0024] disclosing the regenerative braking for charging the battery 20).
Regarding claims 12 and 13, Forsyth in view of West teaches as discussed above in claim 8. Forsyth further teaches wherein: 
while the motor/generator (18a/18b) is operating in the generator mode, a regenerative braking force is applied to the first wheel (12a) or to the second wheel (12b), that is operably coupled to the motor/generator (18a/18b), via the motor/generator (18a/18b), such that the kinetic energy is converted into electrical energy via regenerative braking (see [0019, 0022, 0024] disclosing the regenerative braking for charging the battery 20), but is silent that (claim 30) …the electrical energy being used to power auxiliary devices and it is silent (claim 31) wherein: the auxiliary devices include a refrigeration unit or an A/C unit for a tractor/trailer.
Nevertheless, although the electrical energy being used to power auxiliary devices is not specified, it was common knowledge that a the electrical energy being used to power auxiliary devices is a popular choice among a finite number of options for using the generated energy being stored in the battery 20, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forsyth/West by using a using the battery 20 to power auxiliary devices, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 14, Forsyth in view of West teaches as discussed above in claim 1. Forsyth further teaches wherein: 
the first wheel (12a) is mounted on a first drive shaft, the first motor (18a) being operably coupled to the first wheel (12a) via the first drive shaft (see [0022] disclosing the motor shaft 26); and the second wheel (12b) is mounted on a second drive shaft, the second motor (18b) being operably coupled to the second wheel (12b) via the second drive shaft (see [0022] disclosing the motor shaft 26).
Regarding claim 15, Forsyth in view of West teaches as discussed above in claim 7. Forsyth further teaches wherein: 
the first motor is a first motor/generator (18a) (see fig. 1-2); and the second motor is a second motor/generator (18b) (see fig. 1-2); and the first motor/generator (18a) is further operable in a generator mode (e.g. charging), for converting kinetic energy generated by rotation of the first wheel (12a) into electrical energy, and storing the electrical energy on the battery (20) (see [0019, 0022, 0024] disclosing the regenerative braking for charging the battery 20); and 
the second motor/generator (18b) is further operable in a generator mode (e.g. charging), for converting kinetic energy generated by rotation of the second wheel (12b) into electrical energy, and storing the electrical energy on the battery (20) (see [0019, 0022, 0024] disclosing the regenerative braking for charging the battery 20).
Regarding claim 16, Forsyth in view of West teaches as discussed above in claim 15. Forsyth further teaches wherein: 
the controller (22) is operably coupled, independently, to the first motor/generator (18a) and to the second motor/generator (18b) for selectively activating the first motor/generator (18a) and the second motor/generator (18b), independently, in either the drive mode or the generator mode (see fig. 2 and see [0019-0024] disclosing the controller 22 for controlling the motor/generators 18a and 18b).
Regarding claim 17, Forsyth in view of West teaches as discussed above in claim 16. Forsyth further teaches wherein: 
the controller (22) is operable such that: 
while the first motor/generator (18a) and the second motor/generator (18b) are operating in the drive mode, the first motor/generator (18a) provides a first torque to the first wheel (12a) and the second motor generator (18b) provides a second torque to the second wheel (12b), the first torque and the second torque being the same (e.g. during drive mode; see at least [0022-0024] disclosing the drive torque to the wheels).
Regarding claim 18, Forsyth in view of West teaches as discussed above in claim 16. Forsyth further teaches wherein: 
the controller (22) is operable such that: while the first motor/generator (18a) and the second motor/generator (18b) are operating in the drive mode, the first motor/generator (18a) provides a first torque to the first wheel (12a) and the second motor generator (18b) provides a second torque to the second wheel (12b), the first torque and the second torque being different (e.g. during drive mode; see at least [0019] disclosing the torque can be applied to at least one wheel (e.g. different torques), see also [0022-0024] disclosing the drive torque to the wheels).
Regarding claim 19, Forsyth in view of West teaches as discussed above in claim 16. Forsyth further teaches wherein: 
the controller (22) is operable such that: 
while the first motor/generator (18a) and the second motor/generator (18b) are operating in the generator mode, a regenerative braking force is applied, independently, to the first wheel (12a) and to the second wheel (12b), such that the kinetic energy of each of the first wheel (12a) and the second wheel (12b) is converted into electrical energy via regenerative braking, the electrical energy being stored on the battery (20) (see [0019, 0022, 0024] disclosing the regenerative braking for charging the battery 20).
Regarding claim 20, Forsyth in view of West teaches as discussed above in claim 1. Forsyth further teaches further comprising: 
a self-balancing control system (controller 22) operably coupled to the first motor (18a) and to the second motor (18b), the self-balancing control system (22) being operable such that a different torque is applied to the first wheel (12a), via the first motor (18a), than is applied to the second wheel (12b), via the second motor (18b) (see at least [0019] disclosing the torque can be applied to at least one wheel (e.g. different torques), see also [0022-0024] disclosing the drive torque to the wheels).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1-. Keys II US 2015/0051795 - relates to steering control for vehicle trains, arrangements for towing a towed vehicle behind a tow vehicle and, more particularly, to arrangements for towing a towed implement behind a work vehicle.
2-. Laine et al US2018/0170344 - relates to a control unit for controlling a hydraulic hybrid vehicle that may comprise a converter dolly positioned between a tractor unit and a trailer unit of the hydraulic hybrid vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664